REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 14, 19, 22-25, 27, 31-35, and 38-43 are allowed.
Claims 14, 24,  31 and 40 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly provide location based information of one or more served wireless devices to the neighbour node, the location based information identifying non-compatible  sets 
of wireless devices, a non-compatible wireless device being a wireless 
device not served by the neighbor node but which is located within an
 interference zone of another wireless device served by the neighbour node, 
the first transmission providing further information related to the served wireless device which receives the second transmission.
	It is noted that the closest prior art, AHN et al. (US 20190166503, May 30, 2019) shows a node for performing to transmit a beam is referred to as a TX node, and target of a beam caused by the TX node is referred to as a target reception (RX) node carrier sensing in a communication network.
	It is noted that the closest prior art, Tenny et al. (US 20180192432, Jul. 5, 2018) shows RRC a serving cell and a neighbor cell each transmit beam- formed beams in a regularly-spaced pattern that covers a full revalulion, cell transmits & first bearm in a first direction, the ceil transmits a second beam in a second direction with a detined offset from the first directionfwherein the second transmission, Such transmissions continue such that the cell sends beams throughout its coverage area, the cell transmits a plurality of beam-formed beams in a sweeping one bear is transmitted in every portion of the coverage area of the ceil during the sweeping pattern.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).